FILED
                            NOT FOR PUBLICATION                                JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50146

               Plaintiff - Appellee,             D.C. No. 2:00-cr-01079-ABC

  v.
                                                 MEMORANDUM *
ROBERT ANDERSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Robert Anderson appeals from the district court’s judgment revoking his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Anderson contends that the evidence was insufficient to support the district

court’s determination that he violated a condition of his supervised release

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
requiring him to abstain from abusing alcohol. The record reflects that the district

court properly concluded, by a preponderance of the evidence, that Anderson

violated this condition. See 18 U.S.C. § 3583(e)(3); see also United States v. Perez,

526 F.3d 543, 547 (9th Cir. 2008) (noting that in order to satisfy the preponderance

standard, there must be credible evidence that the releasee violated the terms of

supervised release).

      Anderson’s due process claim is unpersuasive as there is no indication that

the district court retroactively modified the “abuse” condition to prohibit all

alcohol use. See United States v. Vega, 545 F.3d 743, 750 (9th Cir. 2008)

(requiring this court to examine the findings to insure that a defendant’s due

process right to notice of prohibited conduct has been observed to protect him from

unknowing violations).

      Anderson’s motion to clarify this court’s previous order granting expedited

briefing is denied.

      AFFIRMED.




                                           2                                      10-50146